ClakksON, J.
Was there error in the court below making E. C. Griggs, executor of the last will and testament of Sarah Anne Griggs, E. 0. Griggs, individually, and II. Battle Griggs, Herbert C. Griggs and Mrs. David Ballinger parties to the action? We think not.
The court below, in the judgment, after hearing the pleadings and the arguments of counsel and authorities relied on by counsel for plaintiff and defendants in support of their contentions, held that they were necessary parties. In this we see no error. The only exception made by plaintiff is to the “judgment as signed.” The only question, therefore, before the Court is whether, on the face of the record, the judgment is supported by the record. Dixon v. Osborne, 201 N. C., 489 (493) ; In re Will of Beard, 202 N. C., 661; S. v. Abbott, 218 N. C., 470 (474).
It is a rule of this Court that where there has been no request to find the facts, it will be presumed that the court below, upon competent evidence, found sufficient facts to support the judgment. McCune v. Mfg. Co., 217 N. C., 351 (354-5); Wood v. Woodbury & Pace, Inc., 217 N. C., 356 (359-60) ; Parris v. Fischer & Co., ante, 292 (295).
From an examination of the record, we think the additional parties were necessary to a complete determination of the action. N. C. Code, 1939 (Michie), sec. 456, is as follows: “All persons may be made defendants, jointly, severally, or in the alternative, who have or claim, an interest in the controversy adverse to the plaintiff, or who are necessary parties to a complete determination or settlement of the question involved. In an action to recover the possession of real estate, the landlord and tenant may be joined as defendants. Any person claiming title or right of possession to real estate may be made a party plaintiff or defendant, as the case requires, in such action. If the plaintiff is in doubt as to the *708persons from whom be is entitled to redress, be may join two or more defendants, to determine wbicb is liable.”
N. C. Code, supra, sec. 460, in part is as follows: “Tbe court either between tbe terms, or at a regular term, according to tbe nature of tbe controversy, may determine any controversy before it, wben it can be done without prejudice to the rights of others, but wben a complete determination of tbe controversy cannot be made without tbe presence of other parties, tbe court must cause them to be brought in. When in an action for tbe recovery of real or personal property, a person not a party to tbe action, but having an interest in its subject matter, applies to tbe court to be made a party, it may order him to be brought in by tbe proper amendment,” etc. Wben a complete determination of tbe matter cannot be bad without tbe presence of other parties, tbe court must cause them to be brought in. Kornegay v. Steamboat Co., 107 N. C., 115 (117); Parton v. Allison, 111 N. C., 429 (431); Burnett v. Lyman, 141 N. C., 500; McKeel v. Holloman, 163 N. C., 132 (134) ; Barbee v. Cannady, 191 N. C., 529; Bank v. Lewis, 203 N. C., 644; Fry v. Pomona Mills, 206 N. C., 768.
Tbe bringing in of necessary parties, wben a complete determination of tbe whole matter cannot be bad without their presence, is a duty of tbe trial court. Tbe plain language of N. C. Code, sec. 460, supra, permits and requires this to be done. Kornegay v. Steamboat Co., supra; Maxwell v. Barringer, 110 N. C., 76 (84) ; Parton v. Allison, supra; Burnett v. Lyman, 141 N. C., 500; McKeel v. Holloman, 163 N. C., 132 (134).
In Rental Co. v. Justice, 212 N. O., 523, tbe Court reviews tbe authorities relating to amendments and says, at p. 523 : “By virtue of tbe liberal powers of amendment tbe court may, before or after judgment, in furtherance of justice amend any pleading, process or proceeding by adding, or striking out, tbe name of any party; and at tbe bearing of tbe cause, or between terms, or at a regular term, tbe court may require new parties to be brought in by proper order or sufficient process.” McIntosh N. C. Practice & Procedure, 245; N. O. Code, secs. 460 and 547; Walker v. Miller, 139 N. C., 448; Rushing v. Ashcraft, 211 N. C., 627; Clevenger v. Grover, 212 N. C., 13; Peitzman v. Zebulon, ante, 473.
An analogous case is found in McLeod v. Maurer, 215 N. C., 795. This was a suit by creditors for tbe settlement of an estate, in wbicb tbe sureties on an administration bond and tbe heirs-at-law were made parties, and tbe sureties demurred on tbe ground of misjoinder of parties and causes of action. Tbe Court affirmed tbe trial court in overruling this demurrer. N. O. Code, secs. 135, 456 and 507; Leach v. Page, 211 N. C., 622; Robertson v. Robertson, 215 N. C., 562.
*709Under the liberal practice in reference to parties to an action, for tbe purpose of settling all matters in one action, we think that the additional parties were necessary and proper and the refusal of the court below to have them made parties would have been prejudicial to their rights. We do not discuss whether the amendment making new parties is discretionary with the court below and therefore not appealable. Wilmington v. Board of Education, 210 N. C., 197 (198).
For the reasons given, the judgment of the court below is
Affirmed.
Stacy, C. J., and BaeNHill, J., dissent.